TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-06-00227-CR



                                 Phyllis Dauphne Ince, Appellant

                                                  v.

                                   The State of Texas, Appellee



 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
       NO. 05-1195-K277, HONORABLE KEN ANDERSON, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Phyllis Dauphne Ince seeks to appeal from a judgment of conviction for forgery. The

trial court has certified that this is a plea bargain case and Ince has no right of appeal. See Tex. R.

App. P. 25.2(a)(2). The court has also certified that Ince waived the right of appeal. See Monreal

v. State, 99 S.W.3d 615, 622 (Tex. Crim. App. 2003); see also Blanco v. State, 18 S.W.3d 218, 220

(Tex. Crim. App. 2000). The appeal is dismissed. See Tex. R. App. P. 25.2(d).



                                               __________________________________________

                                               Bob Pemberton, Justice

Before Chief Justice Law, Justices Patterson and Pemberton

Dismissed for Want of Jurisdiction

Filed: May 5, 2006

Do Not Publish